                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND

ANDRE TYRONE FISHER,                               *

        Plaintiff                                  *

                v.                                 *           Civil Action No. DKC-19-893

GOVERNOR LARRY HOGAN,                              *
TREASURER NANCY K. KOPP,
COMPTROLLER PETER FRANCHOT,                        *
DAVID R. BLUMBERG
                                                   *
        Defendants
                                          ***
                                   MEMORANDUM OPINION

       Presently pending and ready for resolution in this civil rights case is Defendants’ motion to

dismiss for lack of jurisdiction pursuant to Fed. R. Civ. P. 12(b)(1) and for failure to state a claim

pursuant to Fed. R. Civ. P. 12(b)(6). ECF No. 10. Plaintiff Andre Tyrone Fisher has filed

correspondence in opposition. ECF No. 13. The matter is ripe for disposition and no hearing is

necessary. Local Rule 105.6 (D. Md. 2018). For the reasons to follow, Defendants’ motion will

be granted.

                                          BACKGROUND

       Mr. Fisher, who is self-represented, claims in his complaint, supplemented at the direction

of the court, that he “filled out the application” for his pardon (ECF No. 4 at 1), he was incarcerated

for convictions in Somerset County, Maryland, was later exonerated, and is entitled to

compensation from the Maryland Board of Public Works because he was imprisoned for crimes he

did not commit. ECF Nos. 1, 3, 4. Defendants Governor Larry Hogan, Treasurer Nancy K. Kopp,

Comptroller Peter Franchot, and David Blumberg, Chair of the Maryland Parole Commission,
assert that Mr. Fisher’s claims are barred by Eleventh Amendment immunity and fail to state a

claim for which relief may be granted.

                                    STANDARD OF REVIEW

       Questions of subject matter jurisdiction must be decided first because they concern the

court’s authority to hear the case. Owens-Illinois, Inc. v. Meade, 186 F.3d 435, 442 n. 4 (4th Cir.

1999). The burden of proving there is subject matter jurisdiction is borne by the plaintiff. Evans

v. B.F. Perkins Co., a Div. of Standex Int’l Corp., 166 F.3d 642, 647 (4th Cir. 1999). In a 12(b)(1)

motion, the court “may consider evidence outside the pleadings” to help determine whether it has

jurisdiction over the case before it. Richmond, Fredericksburg & Potomac R.R. Co. v. United

States, 945 F.2d 765, 768 (4th Cir. 1991); see also Evans, 166 F.3d at 647. A Rule 12(b)(1) motion

to dismiss may be presented in either of two ways. “A defendant may either contend (1) that the

complaint fails to allege facts upon which subject matter jurisdiction can be based; or (2) that the

jurisdictional facts alleged in the complaint are untrue.” Adams v. Bain, 697 F.2d 1213, 1219 (4th

Cir. 1982). The court should grant the 12(b)(1) motion “only if the material jurisdictional facts are

not in dispute and the moving party is entitled to prevail as a matter of law.” Richmond, 945 F.2d

at 768. When Defendants make a facial challenge to subject matter jurisdiction, as here, “the

plaintiff, in effect, is afforded the same procedural protection as he would receive under a Rule

12(b)(6) consideration.” Adams, 697 F.2d at 1219. “In that situation, the facts alleged in the

complaint are taken as true, and the motion must be denied if the complaint alleges sufficient facts

to invoke subject matter jurisdiction.” Kerns v. United States, 585 F.3d 187, 192 (4th Cir. 2009).

       Defendants also argue that the complaint fails to state a plausible claim for relief under

Fed.R.Civ.P. 12(b)(6). The purpose of a motion to dismiss under Rule 12(b)(6) is to test the

sufficiency of the complaint. Presley v. City of Charlottesville, 464 F.3d 480, 483 (4th Cir. 2006).



                                                  2
A plaintiff’s complaint need only satisfy the standard of Rule 8(a), which requires a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Fed.R.Civ.P. 8(a)(2). “Rule

8(a)(2) still requires a ‘showing,’ rather than a blanket assertion, of entitlement to relief.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 n.3 (2007). There must be more than “a formulaic recitation

of the elements of a cause of action” or “naked assertion[s] devoid of further factual enhancement.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (internal citations omitted). At this stage, all well-

pleaded allegations in a complaint must be considered as true, Albright v. Oliver, 510 U.S. 266,

268, (1994), and all factual allegations must be construed in the light most favorable to the plaintiff,

see Harrison v. Westinghouse Savannah River Co., 176 F.3d 776, 783 (4th Cir. 1999) (citing Mylan

Labs., Inc. v. Matkari, 7 F.3d 1130, 1134 (4th Cir. 1993)). Although a court should construe

pleadings of self-represented litigants liberally, Erickson v. Pardus, 551 U.S. 89, 94 (2007), legal

conclusions or conclusory statements do not suffice, Iqbal, 556 U.S. at 678.

                                            DISCUSSION

       I.       Eleventh Amendment Immunity

       Under the Eleventh Amendment to the United States Constitution, a state, its agencies and

departments are immune from suits for damages in federal court brought by its citizens or the

citizens of another state, unless it consents. See Pennhurst State Sch. and Hosp. v. Halderman, 465

U.S. 89, 100 (1984). Also barred by the Eleventh Amendment are claims brought against state

employees in their official capacity because a suit against a state officer in his official capacity is

tantamount to a suit against the state itself. Brandon v. Holt, 469 U.S. 464, 471-72 (1985). When

defendants are sued in their individual capacity, however, they are not immune to suit under the

Eleventh Amendment. Hafer v. Melo, 502 U.S. 21, 22 (1991).




                                                    3
       Mr. Fisher does not state in the complaint in which capacity he is suing Defendants. The

United States Court of Appeals for the Fourth Circuit instructs that a court must examine the

substance of the pleadings to determine whether a defendant is sued in an individual or official

capacity for Eleventh Amendment immunity purposes. Biggs v. Meadows, 66 F.3d 56, 58 (4th Cir.

1995). In making its determination, a court must examine the nature of the claims, the relief sought,

whether a plaintiff has alleged the defendants acted pursuant to official customs or policies, and the

nature of the defenses. Id. at 61. Mr. Fisher names Defendants by their official titles, and Peter

Franchot, in regard to his affiliation with the Board of Public Works. In his opposition, Mr. Fisher

argues that he has standing, although he does not specifically state whether he is suing Defendants

in their individual capacities or specifically refute Defendants’ arguments in this regard. He

requests “compensation” seemingly from state funds. Accounting for these factors, the court

determines that Mr. Fisher has sued Defendants in their official capacity.

       Because Defendants are immune from suit from claims against them in their official

capacity, those claims must be dismissed. See e.g. Rodriquez, aka Michael A. Jones, v. Nancy K.

Kopp, et al., Civil Action No. RDB-17-3827 2019 WL 568877 (D. Md. February 12, 2019)

(dismissing official capacity claims against Treasurer Nancy Kopp, Governor Larry Hogan on the

grounds of Eleventh Amendment immunity); Denkenberger v. Maryland State Parole Commission,

et al, Civil Action No. WDQ-10-1726, 2011 WL 2600544 (D. Md. June 24, 2011) (dismissing

official capacity claims against David Blumberg, Parole Commission Chairman, on the grounds of

Eleventh Amendment immunity). Moreover, if the court treated Mr. Fisher’s claims as raised

against Defendants in their personal capacity, his claims are subject to dismissal as discussed below.




                                                  4
B.      Failure to State A Claim

       In order to state a claim under 42 U.S.C. § 1983, Plaintiff must allege: (1) a violation of a

right secured by the Constitution or laws of the United States, and that (2) the alleged violation was

committed by a person acting under the color of state law. See West v. Atkins, 487 U.S. 42, 48

(1988); Philips v. Pitt County Memorial Hosp., 572 F.3d 176, 180 (4th Cir. 2009). Mr. Fisher does

not claim that Defendants deprived of him a right secured by the Constitution and laws of the United

States, nor does he allege that any Defendant was personally involved in violating his civil rights

or that they tacitly approved such actions so as to suggest grounds for supervisory liability. ECF

Nos. 1 & 4. Rather, he seeks relief under a Maryland statute which authorizes, but does not require,

the Maryland Board of Public Works to provide compensation to wrongfully convicted prisoners.

See ECF Nos. 1, 4.

       Maryland law provides that the Board of Public Works “may” grant compensation to an

individual erroneously convicted, sentenced, and confined. Md. Code Ann., State Finance and

Procurement Art., § 10-501 (West. 2018 Supp.). For an award of such compensation, it must be

shown that the individual has received a full pardon from the Governor or that the State’s Attorney

certified that the individual was convicted in error under § 8-301 of the Criminal Procedure Article

(writs of actual innocence). Mr. Fisher does not plead he has met these eligibility requirements,

and in fact acknowledges only that he has “filled out” his pardon application, so at most it is

pending. See ECF No 1, ECF No. 4 at 1. To the extent that Fisher may want this court to compel

the award of funds to him or to act on his pending pardon application, federal district courts have

no mandamus jurisdiction over State employees, such as Defendants. See Gurley v. Superior Court

of Mecklenburg County, 411 F.2d 586, 587 (4th Cir. 1969).




                                                  5
       Even if Mr. Fisher had presented a cognizable federal claim, to recover damages for an

alleged unconstitutional conviction or sentence, a § 1983 plaintiff must prove that “the conviction

or sentence has been reversed on direct appeal, expunged by executive order, declared invalid by a

state tribunal authorized to make such determination, or called into question by a federal court’s

issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck v. Humphrey, 512 U.S. 477, 486-87

(1994). To the extent that Mr. Fisher seeks to challenge the legality of his conviction through

pursuit of a civil claim for damages, the claim is barred absent evidence that his convictions have

been reversed, expunged, or declared invalid by a state court, or called into question under § 2254.

                                         CONCLUSION

       For the foregoing reasons, the court will grant Defendants’ motion and dismiss the

complaint pursuant to Fed. R. Civ. P. 12(b)(1) and 12(b)(6). A separate Order follows.



December 18, 2019                                            /s/
                                              DEBORAH K. CHASANOW
                                              United States District Judge




                                                 6
